Mr. Justice Leech delivered the opinion of the court: The declaration in this case sets forth that I. H. Buchman, the claimant, on the 11th day of June, A. D. 1926, was working as an engineer in the Highway Department of the State of Illinois and that he was stationed at Elgin, Illinois, under the direction of George N. Lamb, district engineer for the Northern District of Illinois; that it was a part of his duties as engineer to survey right of way and supervise the construction and location of roads and highways being built by the State of Illinois. The claimant further alleges that on the 11th day of June while he was going to work on a section of road then under construction in Lake County, he was struck and severely crushed, maimed and injured and the bones of his hips were crushed and broken; that the claimant was confined to a hospital and to his home for more than one year thereafter. Claimant alleges that Ms leg was shortened through the knitting of the bones more than three inches and that he has been and is permanently crippled thereby. The Attorney General filed a statement and argument and in Ms argument he says: “Under the Workmen’s Compensation Law this claimant will be entitled to doctor and hospital bills amounting to $418.50, necessary travelling expenses, consisting of $125.00 making a total of $543.50 and from 75 to 90 per cent for loss of the use of his leg.” The court feel that as a matter of good conscience, social justice and equity and following the law as laid down by the •Workmen’s Compensation Act, we are of the opinion that an award should be made and we, therefore, award the claimant the sum of $2,268.00.